EXHIBIT 10.2 SEPARATION AGREEMENT THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between Max Lyon (“Employee”) and Adeona Pharmaceuticals, Inc. (“Employer”) and is in consideration of their mutual undertakings as set forth in this Agreement. Because the parties to this Agreement wish to set forth clearly the terms and conditions of Employee’s departure from his employment, they agree as follows: 1.This Agreement reflects the parties’ desire to end their employment relationship in a business-like fashion. 2. Employee hereby resigns his position as CEO and President and member of the board of directors effective as of the date of execution of this agreement (the “Separation
